PER CURIAM
Appellant seeks reversal of a judgment entered pursuant to ORS 426.130 committing him to the Oregon Health Authority for a period not to exceed 180 days. Appellant argues that the record lacks sufficient evidence that he was a “person with mental illness” at the time of the hearing. See ORS 426.005(l)(f) (defining “[p]erson with mental illness” for purposes of ORS 426.130). The state concedes that the evidence in the record was legally insufficient for involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.